Name: Commission Regulation (EEC) No 757/81 of 24 March 1981 re-establishing the levying of customs duties on handkerchiefs, products of category 89 (code 0890), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 81 Official Journal of the European Communities No L 80/ 19 COMMISSION REGULATION (EEC) No 757/81 of 24 March 1981 re-establishing the levying of customs duties on handkerchiefs , products of category 89 (code 0890), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of handkerchiefs, products of cate ­ gory 89, the ceiling should be 60 180 pieces ; whereas on 14 March 1981 amount of imports into the Community of handkerchiefs, products of category 89, originating in China, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( ! ), and in parti ­ cular Article 4 thereof, Whereas Article 2(1 ) of that Regulation provides that HAS ADOPTED THIS REGULATION : customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Article 1 Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; As from 29 March 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in China : Code Category CCT heading No NIMEXE code ( 1981 ) Description ( i ) (2) (3) (4) 0890 89 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric of a value of more than 1 5 EUA/kg net weight Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 354, 29 . 12. 1980, p . 1 . No L 80/20 Official Journal of the European Communities 26. 3 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission